Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-12, 14-15, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischmann et al. (U.S. PGPUB 20140232631) in view of Butler et al. (U.S. PGPUB 20160307032), Yomdin et al. (U.S. PGPUB 20120218262), Yamaguchi et al. (U.S. PGPUB 20100182329), and further in view of Reisner-Kollmann et al. (U.S. PGPUB 20150062120).
With respect to claim 1, Fleischmann et al. disclose a method for modeling and tracking a physical object, the method comprising:
generating a sphere-mesh model of the physical object, wherein the sphere-mesh model comprises an explicit skeletal mesh comprising multiple connected vertices and an implicit surface generated based on the skeletal mesh (paragraph 46, The present disclosure utilizes a skinned skeleton model of the hand. The model includes a skeleton and a mesh (the "skin") of the hand model. FIG. 11 shows an example of a skinned hand skeleton model, paragraph 47, In addition to the skeleton, the model also contains a mesh, which is a geometrical structure of vertices and associated edges, constrained to move based on the movements of the skeleton joints, the individual fingers of the mesh may be composed of cylinders and spheres, modeled from polygons); and
receiving a data frame from a sensor camera associated with a camera direction, wherein the data frame comprises depth information for points within a field of view of the sensor camera from the camera direction, wherein the physical object is within the field of view of the sensor camera (paragraph 23, Each depth image contains per-pixel depth data, that is, each pixel in the image has a value that represents the distance between a corresponding area of an object in an imaged scene, and the camera, paragraph 36, FIG. 8 shows example components of a complete hand tracking system and an example flow of information among components of the system. A sequence of depth images is generated by a depth image acquisition module 110, such as a depth camera or depth sensor, paragraph 37, FIG. 9 displays two sample images. The image on the left is the original depth image obtained from a depth camera). As shown in Fig. 9, the obtained depth image is associated with a camera direction for capturing objects within the camera’s field of view. However, Fleischmann et al. do not expressly disclose determining a distance between one of the points within the field of view of the sensor camera and the implicit surface of the sphere-mesh model by determining a distance between the one of the points and the explicit skeletal mesh of the sphere-mesh model, wherein the distance is based on a point that is determined to be front-facing within the field of view of the sensor, wherein generating the implicit surface based on the skeletal mesh comprises creating sphere-mesh primitives comprising spheres with radii that are properties of the multiple vertices of the explicit skeletal mesh, and centering the spheres on the multiple vertices.
Butler et al., who also deal with hand tracking, disclose a method for determining a distance between one of the points within the field of view of the sensor camera and the implicit surface of the sphere-mesh model by determining a distance between the one of the points and the explicit skeletal mesh of the sphere-mesh model (paragraph 47, z-coordinate 508 based at least in part on the depths estimated from one or more IR-skin pixels spatially corresponding to the hand joint, paragraph 48, The position of the joints of hand model 500 may be defined relative to any suitable origin. As one example, a camera (e.g., IR camera 106 of FIG. 1) may serve as the origin, with all joint positions being defined relative to the camera, paragraph 60, Various suitable skeletal hand models may be used, such as one comprising a plurality of spheres (e.g., twenty-four)). The derived skeletal hand model 500 in Fig. 5 is based on distances between the joint positions and the plurality of spheres comprising the hand model.
Fleischmann et al. and Butler et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining a distance between one of the points within the field of view of the sensor camera and the implicit surface of the sphere-mesh model by determining a distance between the one of the points and the explicit skeletal mesh of the sphere-mesh model, as taught by Butler et al., to the Fleischmann et al. system, because the 2D IR camera may be used to derive a skeletal hand model based on estimated depths (paragraph 11 of Butler et al.).
Yomdin et al., who also deal with computer graphics modeling, disclose a method wherein generating the implicit surface based on the skeletal mesh comprises creating sphere-mesh primitives comprising spheres with radii that are properties of the multiple vertices of the explicit skeletal mesh (paragraph 94, the shapes L_b associated with the bones of the arms and legs of the model M' may be formed by parts of circular cones along the axis b, and by parts of spheres at the ends. The shapes corresponding to the torso bones may have elliptic sections and may be closed at the endpoints by parts of ellipsoids. FIG. 11, to which reference is now made, shows an exemplary shape L_b). The size of the spheres (radii) are properties of the vertices of the skeleton.
Fleischmann et al., Butler et al., and Yomdin et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein generating the implicit surface based on the skeletal mesh comprises creating sphere-mesh primitives comprising spheres with radii that are properties of the multiple vertices of the explicit skeletal mesh, as taught by Yomdin et al., to the Fleischmann et al. as modified by Butler et al. system, because the fitting of the M3-model described in this procedure may be used in order to reconstruct a textured 3D-model of a photo-character (paragraph 102 of Yomdin et al.) and pose transformer 360 (FIG. 2) may be used to transform the pose and proportions of the animation model to an initial pose required by the animation, taking into account the estimated anatomic proportions of the character and its 3D position (paragraph 103 of Yomdin et al.).
Yamaguchi et al., who also deal with computer graphics modeling, disclose a method for centering the spheres on the multiple vertices (paragraph 110, The coordinate transformation section 112B projects a point on the sphere surface onto the projection plane based on the focus, the point indicates a direction of the child bone, a center point of the sphere being the joint). The spheres are centered on the joint(s), or vertices of the skeleton.
Fleischmann et al., Butler et al., Yomdin et al., and Yamaguchi et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of centering the spheres on the multiple vertices, as taught by Yamaguchi et al., to the Fleischmann et al. as modified by Butler et al. and Yomdin et al. system, because this would greatly simplify calculations for generating the model.
Reisner-Kollmann et al., who also deal with computer graphics modeling, disclose a method wherein the distance is based on a point that is determined to be front-facing within the field of view of the sensor (paragraph 118, a closest feature point 1710-1 of the object (from the perspective of the camera viewing direction) is determined, and a distance D from the closest feature point 1710-1 to the front of the hole 320 is determined). The closest feature point 1710-1 is determined to be front-facing as it is located in front of plane 1720 corresponding to the back face of the object.
Fleischmann et al., Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the distance is based on a point that is determined to be front-facing within the field of view of the sensor, as taught by Reisner-Kollmann, because this would use active, relevant data captured by the sensor. 
With respect to claim 3, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the method of claim 1, wherein the determining the distance between the one of the points within the field of view and the implicit surface comprises determining a distance between the one of the points and the sphere-mesh primitives (Butler et al.: paragraph 60, Various suitable skeletal hand models may be used, such as one comprising a plurality of spheres (e.g., twenty-four)). The derived skeletal hand model 500 in Fig. 5 is based on distances between the joint positions and the plurality of spheres comprising the hand model. Yomdin et al. disclose determining the distance between one of the points and the sphere-mesh primitives by determining the radius of one of the spheres (paragraph 94, the shapes L_b associated with the bones of the arms and legs of the model M' may be formed by parts of circular cones along the axis b, and by parts of spheres at the ends, by modeling the surface with spheres at the ends, this determines the radii for the spheres).
	With respect to claim 4, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the method of claim 1, wherein the determining the distance between the one of the points and the sphere-mesh primitives comprises using the vertices and the associated radii of the sphere-mesh primitives to determine a point of the implicit surface closest to the one of the points (Yomdin et al.: paragraph 98, Anatomic proportioner 350 may adapt (step 420) the parameters of the M3-model in accordance to the initial assumptions determined in step 410. For each bone b, its 3D depth may be computed (step 430) from the width of the corresponding layer in the direction orthogonal to the bone). It would have been obvious to use the vertices and the associated radii of the sphere-mesh primitives to determine a point of the implicit surface closest to the one of the points because this would recalculate (step 440) the visible lengths of all the bones b in the fitting model according to their 3D position as estimated in step 430. The visible widths of the layers may also be corrected in the same manner. On this base, a new and more accurate estimate of the anatomic proportions of the character may be formed (including the true width of the arms, legs, etc.) (paragraph 99 of Yomdin et al.).

With respect to claim 7, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the method of claim 1, further comprising: generating a sphere-mesh model template, wherein the generating the sphere-mesh model template comprises adjusting a topological structure of the sphere-mesh model to match a topological structure of the physical object (Butler et al.: paragraph 60, the optimization algorithm may be applied in an attempt to match an existing skeletal hand model to observed data), wherein the adjusting comprises adjusting a position of at least one of the multiple vertices (Butler et al.: paragraph 60, skeletal hand models used in the optimization process may comprise elements (e.g., spheres, primitives, joints) whose positions are not fixed but instead are dynamically adjusted in the optimization process to perform hand-fitting) and/or adjusting at least one of the radii associated with the multiple vertices. It would have been obvious to adjust a topological structure of the sphere-mesh model to match a topological structure of the physical object, because the use of simple geometric shapes such as spheres, primitives, etc. may reduce the computational cost of skeletal hand model fitting (paragraph 60 of Butler et al.).
With respect to claim 8, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the method of claim 1, further comprising calibrating the sphere-mesh model, wherein the calibrating comprises: adjusting positions of the multiple vertices (Fleischmann et al.: paragraph 49, During the skeleton calibration phase, there are two objectives. The first is to adjust the skeleton parameters so that they fit the user's hand. The second is to accurately compute the 3D positions of the hand joints) and adjusting the associated radii to match the implicit surface to a geometric representation of the physical object (Yomdin et al.: paragraph 98, Anatomic proportioner 350 may adapt (step 420) the parameters of the M3-model in accordance to the initial assumptions determined in step 410, Yomdin et al.: paragraph 102, Steps 420, 430 and 440 may be repeated until a required accuracy may be achieved).
	 With respect to claim 9, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the method of claim 1, further comprising: obtaining the geometric representation of the physical object from the sensor camera (Fleischmann et al.: paragraph 45, the user's hands are correctly segmented out from the background of the depth images. The output of the segmentation process 300 performed by the segmentation module 120 is the group of pixels corresponding to the user's hand and is referred to herein as a "hand blob").
	With respect to claim 10, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the method of claim 1, wherein the physical object comprises a human body part (Fleischmann et al.: paragraph 45, the user's hands are correctly segmented out from the background of the depth images).
	With respect to claim 11, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al.disclose the method of claim 1, wherein the physical object comprises a human hand (Fleischmann et al.: paragraph 45, the user's hands are correctly segmented out from the background of the depth images).
With respect to claim 12, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose a system (Fleischmann et al.: paragraph 83, FIG. 17 is a block diagram showing an example of the architecture for a system 1700 that can be utilized to implement the techniques described herein), comprising: a depth sensor configured to generate depth points within a field of view of the depth sensor (Fleischmann et al.: paragraph 23, A depth camera captures depth images--generally a sequence of successive depth images--at multiple frames per second); and a computing device connected to the depth sensor (Fleischmann et al.: paragraph 36, FIG. 8 shows example components of a complete hand tracking system and an example flow of information among components of the system. A sequence of depth images is generated by a depth image acquisition module 110, such as a depth camera or depth sensor) and configured to execute the method of claim 1; see rationale for rejection of claim 1. The distance is based on the closest point on the sphere-mesh model that is determined to be front-facing within the field of view of the sensor (Reisner-Kollmann et al.: paragraph 118, a closest feature point 1710-1 of the object (from the perspective of the camera viewing direction) is determined, and a distance D from the closest feature point 1710-1 to the front of the hole 320 is determined). As shown in Fig. 17, the feature point 1710-1 is the closest point that is front-facing.
With respect to claim 14, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the system of claim 12 for executing the method of claim 3; see rationale for rejection of claim 3.
	With respect to claim 15, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the system of claim 12 for executing the method of claim 4; see rationale for rejection of claim 4.
With respect to claim 18, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the system of claim 12 for executing the method of claim 7; see rationale for rejection of claim 7.
With respect to claim 19, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the system of claim 12 for executing the method of claim 8; see rationale for rejection of claim 8.
	With respect to claim 20, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the system of claim 12 for executing the method of claim 9; see rationale for rejection of claim 9.
	With respect to claim 21, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the system of claim 12 for executing the method of claim 10; see rationale for rejection of claim 10.
	With respect to claim 22, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the system of claim 12 for executing the method of claim 11; see rationale for rejection of claim 11.
	
Claims 5-6, 16-17, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischmann et al. (U.S. PGPUB 20140232631) in view of Butler et al. (U.S. PGPUB 20160307032), Yomdin et al. (U.S. PGPUB 20120218262), Yamaguchi et al. (U.S. PGPUB 20100182329), Reisner-Kollmann et al. (U.S. PGPUB 20150062120), and further in view of Covell et al. (U.S. PGPUB 20050265583).
With respect to claim 5, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the method of claim 1. However, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. do not expressly disclose the generating the implicit surface further comprises creating a pill primitive as a convex hull of two of the sphere-mesh primitives for two of the connected vertices.
Covell et al., who also deal with computer graphics modeling, disclose the generating the implicit surface further comprises creating a pill primitive as a convex hull of two of the sphere-mesh primitives for two of the connected vertices (paragraph 107, The model 20 consists of a set of connected planar patches, each of which is in the shape of the convex hull of two circles. FIG. 3a illustrates one such patch, which corresponds to a segment of the figure, e.g. a limb).
Fleischmann et al., Butler et al., Yomdin et al., Yamaguchi et al., Reisner-Kollmann et al., and Covell et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date, it would have been obvious to apply the method wherein generating the implicit surface further comprises creating a pill primitive as a convex hull of two of the sphere-mesh primitives for two of the connected vertices, as taught by Covell et al., to the Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. system, because this would provide a mechanism for estimating the pose of an object from dense depth data (paragraph 113 of Covell et al.).
	With respect to claim 6, Fleishmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., Reisner-Kollmann et al., and Covell et al. disclose the method of claim 1, wherein the generating the implicit surface further comprises creating a wedge primitive as a convex hull of three of the sphere-mesh primitives for three of the connected vertices (Covell et al.: paragraph 107, FIG. 3b illustrates two patches that respectively correspond to two limbs that share a common joint, e.g. the upper arm and forearm of a person. At the joint, the circles of the two patches coincide in the two-dimensional image plane of the camera 12a).
With respect to claim 16, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., Reisner-Kollmann et al., and Covell et al. disclose the system of claim 12 for executing the method of claim 5; see rationale for rejection of claim 5.
	With respect to claim 17, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., Reisner-Kollmann et al., and Covell et al. disclose the system of claim 12 for executing the method of claim 6; see rationale for rejection of claim 6.
With respect to claim 34, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., Reisner-Kollmann et al., and Covell et al. disclose the method of claim 11, further comprising determining at least one convolution surface (Covell et al.: paragraph 107, The model 20 consists of a set of connected planar patches, each of which is in the shape of the convex hull of two circles. FIG. 3a illustrates one such patch, which corresponds to a segment of the figure, e.g. a limb) corresponding to the human hand (Fleischman et al.: paragraph 46, The present disclosure utilizes a skinned skeleton model of the hand) and adjusting at least one radius and one vertex of the sphere-mesh model to alter the at least one convolution surface (Covell et al.: paragraph 107, The radius (r) and three-dimensional location (x,y,z) of each circle are variable parameters, which are estimated by the state generator 22, paragraph 112, To determine the estimate, the state generator 22 selects the set of two-dimensional parameters (xi, yi, ri,) for which the difference between the observed and estimated depth values, summed over all of the pixels for all of the figure segments, is a minimum). Thus, Covell et al. disclose adjusting the radius and location of the circles to the sphere-mesh model.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischmann et al. (U.S. PGPUB 20140232631) in view of Butler et al. (U.S. PGPUB 20160307032), Yomdin et al. (U.S. PGPUB 20120218262), Yamaguchi et al. (U.S. PGPUB 20100182329), Reisner-Kollmann et al. (U.S. PGPUB 20150062120), and further in view of Fleishman et al. (U.S. PGPUB 20160335790).
With respect to claim 35, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. disclose the system of claim 12. However, Fleischmann et al. as modified by Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. do not expressly disclose the closest point on the sphere-mesh model is determined to be front-facing based on a surface normal to a convolution surface associated with the sphere-mesh model.
Fleishman et al., who also deal with hand tracking, disclose a method wherein the closest point on the sphere-mesh model is determined to be front-facing based on a surface normal to a convolution surface associated with the sphere-mesh model (paragraph 129, for each virtual target, a virtual end-effector may be generated and associated to the virtual target by choosing the closest point on the kinematic model with surface normal facing the camera).
Fleischmann et al., Butler et al., Yomdin et al., Yamaguchi et al., Reisner-Kollmann et al., and Fleishman et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date, it would have been obvious to apply the method wherein the closest point on the sphere-mesh model is determined to be front-facing based on a surface normal to a convolution surface associated with the sphere-mesh model, as taught by Fleishman et al., to the Fleischmann et al., Butler et al., Yomdin et al., Yamaguchi et al., and Reisner-Kollmann et al. system, because this would implement a practical method using known geometric properties to compute the closest point.
Allowable Subject Matter
Claims 23 and 25-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited art teaches or suggests replacing the back facing closest point with a front facing closest point for distance determination in the sphere-mesh model, as detailed in claim 23.
Response to Arguments
Applicant requests clarification that previous arguments do not comply with 37 CFR 1.111(c). Clarification is provided that Applicant’s previous arguments (remarks filed August 4, 2021) amount to the mere allegation that Fleischmann/Butler/Yomdin/Yamaguchi does not teach a “sphere-mesh model” or “sphere-mesh primitives.” Instead, Applicant recites the individual teachings of Fleischmann/Butler/Yomdin/Yamaguchi but does not articulate how the combination of Fleischmann/Butler/Yomdin/Yamaguchi fails to disclose the features of claim 1.
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20160292523 to Chuang et al. for a method of determining a front-facing point from a depth camera.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
4/29/22